United States Court of Appeals
                 For the First Circuit


No. 01-1619

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                 WILLIAM SOTO-BENÍQUEZ,

                  Defendant, Appellant.


No. 01-1674

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                   JUAN SOTO-RAMÍREZ,

                  Defendant, Appellant.


No. 00-1547

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                 EDUARDO ALICEA-TORRES,

                  Defendant, Appellant.


No. 01-1620

                UNITED STATES OF AMERICA,
                      Appellee,

                          v.

               RAMON FERNÁNDEZ-MALAVÉ,

                Defendant, Appellant.



No. 00-1464

              UNITED STATES OF AMERICA,

                      Appellee,

                          v.

                CARMELO VEGA-PACHECO,

                Defendant, Appellant.



No. 00-1488

              UNITED STATES OF AMERICA,

                      Appellee,

                          v.

                ARMANDO GARCÍA-GARCÍA,

                Defendant, Appellant.



No. 00-1470

               UNITED STATES OF AMERICA,

                       Appellee,

                          v.

              JOSE LUIS DE LEÓN MAYSONET,

                 Defendant, Appellant.
No. 00-1362

                UNITED STATES OF AMERICA,

                        Appellee,

                            v.

                   RENE GONZALEZ-AYALA,

                  Defendant, Appellant.



No. 00-1543

                 UNITED STATES OF AMERICA,

                         Appellee,

                            v.

              JUAN ENRIQUE CINTRÓN-CARABALLO,

                   Defendant, Appellant.



No. 00-1361

                 UNITED STATES OF AMERICA,

                         Appellee,

                            v.

                    MIGUEL VEGA-COLÓN,

                   Defendant, Appellant.



No. 00-1456

                 UNITED STATES OF AMERICA,

                         Appellee,
                               v.

                       MIGUEL VEGA-COSME,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on November 20, 2003 is
amended as follows:

     On the cover sheet, the "o" in Luz M. Rios-Rosario should be
underlined, and there should be no comma after Victor Miranda-
Corrada's name.

     On page 13, line 6, "Soto-Ramírez" should be replaced with
"Soto-Ramírez's"

     On page 24, line 1, "and" should be inserted before
"returned to selling"

     On page 24, line 7, "de Leon-Maysonet" should be replaced
with "de León Maysonet"

     On page 59, line 15, "nickel plated" should be replaced with
"nickel-plated"